Citation Nr: 1211720	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip disability, claimed as left hip pain with arthritis and subflexion.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hip pain with arthritis and subflexion.

In December 2010 the Board remanded the claim for further development.  The development has been completed and the case is before the Board for final review.

In a January 2012 rating decision, the Appeals Management Center (AMC) awarded service connection for a right hip strain and assigned a noncompensable evaluation, effective August 16, 2008.  Therefore, the issue of entitlement to service connection for a right hip disability is no longer on appeal.


FINDINGS OF FACT

The most probative evidence fails to establish a current left hip disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice at the time she filed her claim in accordance with the Benefits Delivery at Discharge program.  The notice advised her of what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also advised the Veteran of how disability evaluations and effective dates are 

assigned, and the type of evidence which impacts those determinations.  She responded to the notice on May 9, 2008 that she had no other information and evidence to give to VA to substantiate her claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  In addition, the actions requested in the prior remand have been undertaken.  The Veteran's current address was determined, she was asked to provide information concerning treatment providers in a December 2010 letter, private treatment records were received, 
and an additional VA examination was conducted with an opinion provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that the Veteran first complained of left lower back pain in November 2004, with no history of trauma.  The assessment was left hip pain.  From November 2006 through June 2008, her medical problem list included "joint pain, localized in hip," with treatment including pain medication, chiropractic care, physical therapy, and lower body traction. 

In November 2006 the Veteran complained of left hip pain for five months and stated that she hurt it some more in a jump on November 1, 2006.  Accompanying x-rays of her left hip in November 2006 were normal.  Six days later in November 2006 she reported that her hip felt fine, that she was on a physical profile and medication, and that she had a past medical history of chronic hip pain.

In July 2007 the Veteran stated that she had chronic low back pain that radiated into her right hip that started eight months ago after a hard airborne landing in which she landed on her right hip.  Accompanying x-rays of her pelvis in July 2007 were normal.  In August 2007 she was given a physical profile for her hip and low back pain.  In September 2007 it was noted that she had a one-year history of persistent right hip pain.  An accompanying bone scan of her hips in September 2007 revealed symmetric appearance of the hips, no asymmetric uptake in the right hip to suggest a stress fracture, and posttraumatic/degenerative joint disease change in the right L5 region.  In an October 2007 follow-up note after the bone scan of the hips status post jump injury one year ago, the examiner assessed hip osteoarthritis.  In November 2007 the Veteran complained of intermittent pain in her hips for one year, with first onset of pain after a hard landing on airborne operation.  The examiner noted that the Veteran may have an internal derangement, but stated that the symmetry between the two hips caused this to be somewhat unlikely.  The examiner then stated that the Veteran may have some subluxing occurring in her bilateral hips that may respond to strengthening. 

In January 2008 the Veteran reported bilateral hip pain (with the right hip a little worse than the left) as well as some popping.  The examiner noted that it was still unclear what the pathology was.  Accompanying x-rays of both hips in January 2008 were normal.  Approximately four weeks later in January 2008, the Veteran presented for follow-up for her hips and to have her jump status terminated due to her chronic hip pain.  The examiner's report reflects that she reviewed a July 2007 lumbar MRI, which showed degenerative changes at L4-5 and L5-S1; the September 2007 bone scan of the bilateral hips; and the January 2008 x-ray of the bilateral hips.  Although none of the radiology reports identified arthritis or any other abnormalities of the hips, the assessment was osteoarthritis hip, and the Veteran received documentation for her unit to terminate her jump status.  

In March 2008 a request was filed for medical termination and for jump pay to be stopped for the Veteran, as it was noted that she was diagnosed with a hip condition that prevented her from jumping.  Later in March 2008, she again complained of low back pain with referral into the bilateral buttocks and lateral leg since the November 2006 airborne operation in which she was entangled and landed hard on her right side.  On examination her hips were tender to palpation over the bilateral trochanter bursa. Two days later in March 2008, a physical therapist suggested that hyperlaxity was contributing to hip and back pain. The Veteran was instructed to undergo a core strengthening program, with focus on loosening up her iliotibial band to decrease trochanter bursitis bilaterally.  In April 2008 she reported that her trochanter bursa pain had improved. 

While still on active duty, the Veteran underwent a fee-basis VA examination by QTC Medical Services in May 2008.  "Bilateral hip arthritis" was listed as one of the conditions to be examined.  The examiner noted that the Veteran reported having arthritis and subluxations in the hips since November 2006 on her application for VA benefits, and that she believed this occurred while she was engaged in airborne operations.  Physical examination revealed no detectable alteration in form or function of either hip.  For the anterior superior iliac spine, medial malleolus distance was 87 centimeters on the right and left.  There was no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement of either hip, and no fixed position was identified.  Both hips had normal strength and normal range of motion.  Accompanying x-rays of both hips in May 2008 were normal.  The diagnosis was status post traumatic injury to the hips; no current pathology identified on physical examination to render a diagnosis. 

The Veteran's June 2008 service separation examination revealed tenderness in her right and left hips, and a summary of defects and diagnoses identified chronic bilateral hip pain/injury.  On an accompanying June 2008 report of medical history, she stated that she was injured on an airborne operation on November 1, 2006, that her hip joints hurt from this jump, and that she had been diagnosed with arthritis in her right hip.  An examiner added that the Veteran had been prescribed medication for her bilateral hip pain from the 2006 injury on airborne operations. 

In statements in support of her claim, the Veteran asserted that her official medical records documented on numerous occasions that she had osteoarthritic hips and that she still has chronic bilateral hip pain.

In January 2011 the Veteran was afforded a VA orthopedic examination by a physician.  Initially, her claims file was not provided, but the Veteran brought some chiropractic records from 2010, which discussed her history and a 2007 MRI scan.  She also presented a November 2008 VA emergency room record, at which time she stated that she was taking Mobic for hip pain following a jumping injury that resulted in a "dislocated hip."  The examiner discussed that record with the Veteran and in reviewing her history found that the history of a "dislocated hip" was quite in error.  He added that the Veteran was well aware that she never had a dislocated hip.  The Veteran described having an aching sensation in the lateral aspect of her right hip, right buttock, and right groin ever since the jumping injury and feeling pain in the left groin at times as well.  Presently, she described buttock pain with some intermittent leg radiation and a tingling sensation in the left leg.

On examination, range of motion of the hips was symmetrical bilaterally, and all other reported findings involving the left and right sides were equal bilaterally.  There was a slight complaint of tenderness to light touch over both greater trochanters and over both sacroiliac joints.  X-ray views of the lumbar spine, pelvis, and both hips were ordered.  The diagnosis was lumbosacral and sacroiliac strain.  The examiner indicated that he did not find any evidence of primary hip pathology on the basis of the history or physical examination, but he would review the x-rays.  He explained that repeating a bone scan was not necessary based on the physical examination and history and review of the 2007 MRI.  He opined that the condition is more likely than not related to the 2006 military injury.

In a January 2011 addendum, the same examiner reported that he had received the claims file for review, and he described his review of the record in detail.  The examiner remarked that while the service treatment records included various entries indicating "chronic bilateral hip pain/injury," nowhere in the records could he find a specific statement of a proposed diagnosis in relation to this hip pain.  He emphasized that an impression of "pain alone" cannot be used by VA as a diagnosis because "hip pain" is not a diagnosis; it is only a symptom.  His amended diagnosis was lumbosacral and sacroiliac strain and right hip strain.  The examiner opined that although the January 2011 VA examination did not reveal any pathologic hip findings, the claims file indicated evaluations for the hips as a result of the Veteran's parachuting injury in 2006.  Therefore, he concluded that there is support for the diagnosis of hip strain, but no support for current hip pathology.

The Veteran submitted private treatment records in January 2011.  In a private treatment record dated in May 2010, the Veteran reported right buttock pain down to the ankle and described her history of chronic hip and sacroiliac joint pain since the 2006 airborne operation.  On examination there was general/bilateral tenderness on palpation of the sacroiliac joint.  The assessment was sacroiliitis with pain to right side increased with deep palpation at the SI joint.  She was referred for a chiropractic consultation.  In a May 2010 chiropractic consultation note, she complained of lower back pain.  She described her right side pain in detail and also noted some left lower back pain and stated that lying on her left side was possible, but uncomfortable.  Examination findings of the bilateral hips were reported as showing no abnormalities, range of motion full to good, and no pain.  The assessment pertained to the spine.

In a statement dated in December 2011, the January 2011 VA examiner again clarified that the right hip strain did arise during service and was related to an incident in service.

As noted in the introduction, a January 2012 rating decision awarded service connection for a right hip strain and assigned a noncompensable rating effective August 16, 2008.  The Veteran is also service connected for degenerative changes of L4-5 and L5-S1.  

Having carefully reviewed the evidence of record, the Board finds that service connection is not warranted for a left hip disability.  The Board initially finds that the January 2008 assessment of osteoarthritis hip was unsupported by the radiology reports reviewed at that time and by other relevant radiology reports in the service treatment records and since service.  The Board acknowledges that the Veteran did complain of bilateral hip pain during service.  However, during the course of the claim, objective findings of left hip disability have not been shown.  X-rays have been normal concerning the left hip, and the QTC examiner, VA examiner and the recent private treatment provider found no abnormality of the left hip.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, given the absence of a chronic pathological process associated with the Veteran's left hip, there is no reasonable basis to establish service connection.  

To the extent that the Veteran believes that she has a current disability of the 
left hip, the Veteran has not shown that she has specialized training sufficient to render a diagnosis concerning her left hip pain.  Accordingly, her opinion as to the diagnosis of a left hip disorder is not competent medical evidence, as such question requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran does not have objective evidence of a current left hip disability.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds the preponderance of the probative evidence is against the claim for service connection for a left hip disability.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


